Case 1:18-cv-00284-KD-MU Document 231 Filed 01/28/20 Page 1 of 2                     PageID #: 7932
                Case: 19-13517 Date Filed: 01/28/2020 Page: 1 of 2


                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

  David J. Smith                                                                    For rules and forms visit
  Clerk of Court                                                                    www.ca11.uscourts.gov


                                          January 28, 2020

  Clerk - Southern District of Alabama
  U.S. District Court
  155 ST JOSEPH ST
  STE 123
  MOBILE, AL 36602

  Appeal Number: 19-13517-GG
  Case Style: d' Amico Dry d.a.c. v. Nikka Finance, Inc.
  District Court Docket No: 1:18-cv-00284-KD-MU

  The enclosed copy of the Clerk's Entry of Dismissal pursuant to the motion to dismiss the cross-
  appeal is issued as the mandate of this court. See 11th Cir. R. 42-1(a). The main appeal will
  proceed.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Joseph Caruso, GG
  Phone #: (404) 335-6177

  Enclosure(s)




                                                            DIS-3 Letter and Entry of Dismissal Vol
Case 1:18-cv-00284-KD-MU Document 231 Filed 01/28/20 Page 2 of 2                 PageID #: 7933
                Case: 19-13517 Date Filed: 01/28/2020 Page: 2 of 2




                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                         ______________

                                        No. 19-13517-GG
                                        ______________

  D' AMICO DRY D.A.C.,
  f.k.a. d'Amico Dry Limited,

                                                   Plaintiff - Appellant
                                                   - Cross Appellee,

  versus

  NIKKA FINANCE, INC.,
  as owner of the M/V SEA GLASS II,

                                             Defendant - Appellee
                                             - Cross Appellant.
                       __________________________________________

                          Appeal from the United States District Court
                             for the Southern District of Alabama
                       __________________________________________

  ENTRY OF DISMISSAL: Pursuant to d' Amico Dry d.a.c.'s motion for voluntary dismissal,
  FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced cross-appeal was duly entered
  dismissed on this date, effective January 28, 2020.

                                       DAVID J. SMITH
                            Clerk of Court of the United States Court
                               of Appeals for the Eleventh Circuit

                                by: Joseph Caruso, GG, Deputy Clerk

                                                          FOR THE COURT - BY DIRECTION
